Case 3:18-cv-01338-X Document 130-3 Filed 10/29/20   Page 1 of 24 PageID 2381




                       EXHIBIT A
Case 3:18-cv-01338-X Document 130-3 Filed 10/29/20               Page 2 of 24 PageID 2382




                                   UNITED STATES DISTRICT COURT

                                   NORTHERN DISTRICT OF TEXAS


KIN-YIP CHUN, Individually and on Behalf         § Civil Action No. 3:18-cv-01338-X
of All Others Similarly Situated,                §
                                                 § CLASS ACTION
                                   Plaintiff,    §
                                                 §
         vs.                                     §
                                                 §
FLUOR CORPORATION, et al.,                       §
                                                 §
                                   Defendants.
                                                 §
                                                 §




       SUPPLEMENT TO FIRST AMENDED CONSOLIDATED COMPLAINT FOR
              VIOLATION OF THE FEDERAL SECURITIES LAWS




Cases\4832-3582-2543.v1-10/29/20
Case 3:18-cv-01338-X Document 130-3 Filed 10/29/20                    Page 3 of 24 PageID 2383



         Pursuant to Federal Rule of Civil Procedure 15(d), Lead Plaintiffs Wayne County

Employees’ Retirement System, the Town of Fairfield Employees’ Retirement Plan, and the Town

of Fairfield Police and Firemen’s Retirement Plan (collectively, “Plaintiffs”) hereby supplement

their First Amended Consolidated Complaint for Violations of the Federal Securities Laws

(“Complaint”) (ECF No. 90) as follows.

I.       FLUOR’S RESTATEMENT FURTHER ESTABLISHES FALSITY AND
         SCIENTER

         1.        On September 25, 2020, Fluor issued its 2019 annual report on Form 10-K, which

restated its financial statements for the three years ended December 31, 2016, 2017, and 2018, and

each quarterly financial statement for 2018 and 2019 (the “Restatement”) and made numerous

damning admissions that establish both falsity and scienter regarding the fraud Plaintiffs allege in

the Complaint. First, the Restatement provides that, contrary to its Class Period assurances, Fluor

“pursued and [was] awarded a larger percentage of high-risk lump-sum contracts which resulted in

the company assuming a higher risk profile.” Second, in contrast to its Class Period statements

regarding the purported effectiveness of Fluor’s disclosure controls, the Restatement confirms that

Fluor’s “disclosure controls and procedures were not effective . . . due to the existence of the

material weaknesses in our ICFR.” 1 Third, the Restatement confirms that Fluor’s Class Period

statements regarding its revenue recognition practices were false in light of material weaknesses that

“resulted in incorrect recognition of revenue and projected losses.” Finally, the Restatement

establishes that Fluor’s financial statements were “materially incorrect” when issued and “should no

longer be relied upon” due to accounting errors that led to “overstate[d] revenue” and “understate[d]

cost[s]” on fixed-price projects between 2016 and September 30, 2019. These findings resulted from

an internal investigation led by a “Special Committee” of more than 100 “legal and accounting


1
     “ICFR” refers to “internal controls over financial reporting.”

                                                -1-
Cases\4832-3582-2543.v1-10/29/20
Case 3:18-cv-01338-X Document 130-3 Filed 10/29/20                     Page 4 of 24 PageID 2384



advisors.” They also buttress the Complaint’s allegation (¶172(f)) 2 that those financial statements

contained misstatements and omissions that, inter alia, violated Regulation S-K, Item 303.

         2.        From an accounting and SEC reporting perspective, a restatement of previously

issued financial statements is an admission that a public registrant’s prior financial statements were

materially false and misleading when issued based on the facts that existed at the time the financial

statements were originally issued.        Specifically, Generally Accepted Accounting Principles

(“GAAP”) and the Financial Accounting Standards Board’s (“FASB”) Accounting Standards

Codification (“ASC”) define an “error in previously issued financial statements” as follows:

                 An error in recognition, measurement, presentation, or disclosure in financial
         statements resulting from mathematical mistakes, mistakes in the application of
         generally accepted accounting principles (GAAP), or oversight or misuse of facts
         that existed at the time the financial statements were prepared. 3

ASC 250-10-45-23 requires that such accounting errors are to be corrected through a “restatement”:

         Any error in the financial statements of a prior period discovered after the financial
         statements are available to be issued . . . shall be reported as an error correction, by
         restating the prior-period financial statements . . . . Financial statements for each
         individual prior period presented shall be adjusted to reflect correction of the period-
         specific effects of the error.

         3.        The requirement to restate errors in previously issued financial statements applies

only to material errors. Specifically, ASC 250-10-S99-2 provides that “[c]orrecting prior year

financial statements for immaterial errors would not require previously filed reports to be amended.”

         4.        Therefore, in accordance with GAAP, the Restatement reflects Fluor’s conclusion

and acknowledgement that: (1) GAAP accounting errors existed in Fluor’s previously issued

financial statements; (2) the accounting errors were material; and (3) the accounting errors resulted




2
    All standalone paragraph references (“¶_” and “¶¶__”) are to the Complaint.
3
    See ASC 250-10-20.

                                                  -2-
Cases\4832-3582-2543.v1-10/29/20
Case 3:18-cv-01338-X Document 130-3 Filed 10/29/20                    Page 5 of 24 PageID 2385



from the oversight or misuse of facts that existed at the time the previously issued financial

statements were originally presented. 4

         A.        The Restatement Further Establishes the Falsity of Certain Class
                   Period Misrepresentations and Omissions

                   1.        Fluor’s Purportedly Conservative Bidding Process and Risk
                             Management

         5.        Statement Nos. 1-19. Throughout the Class Period, in an effort to assuage the

market’s concern over Fluor’s growing portfolio of fixed-price contracts, Defendants falsely assured

investors that they had “not seen [Fluor’s] risk profile increase” and that they were “very

comfortable with [the] risk profile” associated with the Company’s fixed-price contract awards.

¶¶90, 95. According to Defendants, their “highly selective” and “very conservative” approach to

bidding fixed-price contracts allowed the Company, unlike its competitors, to simply “say no” to

those fixed-price projects that were high-risk or would not earn the profitability the Company

desired. See ¶¶87-90, 92-97, 99-105, 108-109, 111.

         6.        As disclosed in the Restatement, however, the Special Committee concluded “that in

executing a growth strategy,” the former senior management team (i.e., Defendants) “pursued and

. . . were awarded a larger percentage of high-risk lump-sum contracts which resulted in the

company assuming a higher risk profile.” The Special Committee also concluded that Fluor “did

not adequately enhance its operational risk framework to effectively manage the type, increased

volume and higher proportion of these lump-sum contracts,” and that in certain instances the




4
    Although “mathematical mistakes” and “mistakes in the application of” GAAP are also grounds
for a restatement, Fluor did not indicate that its Restatement was the result of such mistakes. Rather,
the Restatement was the result of a wide-ranging Special Committee review that uncovered that
Fluor’s “former senior management team pursued” high-risk contracts and provided estimates that
were “too optimistic.” The Restatement also confirms that “prior business line management applied
inappropriate pressure to project personnel.”

                                                  -3-
Cases\4832-3582-2543.v1-10/29/20
Case 3:18-cv-01338-X Document 130-3 Filed 10/29/20                      Page 6 of 24 PageID 2386



Company had submitted bids that were “designed to enhance the probability of winning the contracts

in a competitive market” and “were at times too optimistic.”

                   2.        Fluor’s Disclosure Controls and Procedures

         7.        As a public registrant, Fluor was subject to the provisions of the Sarbanes-Oxley Act

of 2002 (“SOX”). SOX §§302 and 404 required Defendants to assess Fluor’s internal controls over

financial reporting and disclose whether or not such controls were effective to prevent or detect a

material GAAP misstatement in Fluor’s financial statements. The SEC has stated that its rule

implementing SOX and requiring these internal controls over financial reporting certifications was

“intended to bring information about material weaknesses in [internal controls over financial

reporting] into public view.” 5        “A material weakness is a deficiency, or a combination of

deficiencies, in internal controls over financial reporting, such that there is a reasonable possibility

that a material misstatement of the company’s annual or interim financial statements will not be

prevented or detected on a timely basis.” 6 As described herein, the Restatement establishes that

Fluor’s annual and interim financial statements included numerous material misstatements, including

recurrent overstating of segment and total revenues and profit and understating of costs and net loss.

         8.        Statement Nos. 37-39. In each of Fluor’s previously issued annual reports for the

three years ended December 31, 2016, 2017, and 2018 and quarterly reports for 2018 and 2019,

Defendants represented that management had evaluated the Company’s internal controls over

5
    See SEC Release No. 33-8810, §II.B.3., at 38 (June 27, 2007).
6
    See PCAOB Auditing Standard (“AS”) No. 5, ¶A7. An ICFR deficiency exists when the design
or operation of a control does not allow management or employees, in the normal course of
performing their assigned functions, to prevent or detect misstatements on a timely basis. As set
forth under PCAOB AS No. 5, ¶A3, a design deficiency “exists when (a) a control necessary to meet
the control objective is missing or (b) an existing control is not properly designed so that, even if the
control operates as designed, the control objective would not be met.” An operating deficiency
“exists when a properly designed control does not operate as designed, or when the person
performing the control does not possess the necessary authority or competence to perform the
control effectively.” Id.

                                                   -4-
Cases\4832-3582-2543.v1-10/29/20
Case 3:18-cv-01338-X Document 130-3 Filed 10/29/20                       Page 7 of 24 PageID 2387



financial reporting and “concluded that the company’s internal control over financial reporting was

effective.” ¶¶141-142. Each annual and quarterly report also contained certifications from

Defendants that: (a) the report “fairly present[ed] in all material respects the financial condition

[and] results of operations” of the Company; (b) the report “d[id] not contain any untrue statement of

a material fact”; and (c) the Company had disclosed “[a]ll significant deficiencies and material

weaknesses in the design or operation of internal control over financial reporting.” ¶143.

         9.        The Restatement confirms that these statements were false because, despite prior

assurances to the contrary, Fluor’s internal controls over financial reporting were ineffective due to

the existence of multiple, admitted material weaknesses during the period 2016 through Q4 2019.

         10.       As confirmed by the Restatement, “[a] material weakness is a deficiency, or

combination of deficiencies, in internal controls over financial reporting, such that there is a

reasonable possibility that a material misstatement of the company’s annual or interim financial

statements will not be prevented or detected on a timely basis.” It disclosed that, during the Class

Period, Fluor suffered from “material weaknesses in controls related to the Company’s failure to

timely identify the out-of-period effects of adjustments related to project cost forecasts and the

estimation of the amount of variable consideration, as well as controls over the project cost

forecasting process and non-compliance with the Company’s established policies and procedures.”

Specifically, the Restatement identified the following material weaknesses, which rendered the

Company’s internal controls ineffective and its Class Period statements regarding the purported

effectiveness of its internal controls misleading:

         •         As of December 31, 2019, we determined there was a material weakness in
                   FFS due to a failure to timely identify the out-of-period effects of
                   adjustments related to the forecast, as well as adjustments related to the
                   estimation of the amount of variable consideration, for the Radford project.
                   These failures resulted in incorrect recognition of revenue and projected
                   losses on the project in 2019 and prior. In periods prior to 2019, FFS also did
                   not maintain effective controls over project cost forecasting, primarily driven

                                                    -5-
Cases\4832-3582-2543.v1-10/29/20
Case 3:18-cv-01338-X Document 130-3 Filed 10/29/20                     Page 8 of 24 PageID 2388



                   by a failure to maintain a sufficient complement of project level personnel
                   with appropriate levels of accounting and controls knowledge for the Radford
                   project.

         •         Former leaders of our Energy & Chemicals segment caused pressure to be
                   applied on the individuals charged with accounting and finance
                   responsibilities in a manner intended to present overly optimistic forecasts
                   across certain Energy & Chemicals projects. This resulted in a material
                   weakness in the Energy & Chemicals segment associated with its non-
                   compliance with Fluor’s policies and procedures designed to promote a
                   commitment to ethical practices. Although the pressure did not result in
                   inaccurate forecasts in all instances in which it was applied, in certain
                   instances the pressure gave rise to an override of our project controls on a
                   project and resulted in errors in our financial statements due to unsupported
                   forecasted estimates.

         11.       Statement Nos. 45, 49, 52, 54, 56-57, 60-61, and 63. From November 2016 to May

2019, as Defendants continued to take charges and make forecast revisions on the fixed-price

projects, they repeatedly and falsely assured the market that they had actually enhanced the

Company’s internal controls and “significantly increased the independent review of critical

projects” so as to prevent additional charges in the future. ¶153; see also ¶¶149, 156, 162, 163, 166-

167, 170. When disclosing charges related to fixed-price gas-fired plants in the Power segment,

Defendants falsely assured the market that such problems stemmed from “a confined problem within

a group” – i.e., the Power segment. ¶159.

         12.       As discussed above, however, the Restatement reveals that Fluor did not maintain

effective controls or enhance its project review process “in 2019” and “[i]n periods prior to 2019”

which “resulted in incorrect recognition of revenue and projected losses” during 2016 to 2019.

Moreover, the Restatement confirms “that the company did not adequately enhance its operational

risk framework to effectively manage the type, increased volume and higher proportion of these

lump-sum contracts.” Furthermore, as described herein, the Restatement makes clear that Fluor’s

project problems were not confined to the gas-fired plants in the Power segment. Rather, the same



                                                   -6-
Cases\4832-3582-2543.v1-10/29/20
Case 3:18-cv-01338-X Document 130-3 Filed 10/29/20                  Page 9 of 24 PageID 2389



bidding, execution, and accounting problems plagued fixed-price projects in all of the Company’s

segments.

                   3.        Fluor’s Practices Related to Revenue Recognition and
                             Projected Losses

         13.       As described in ¶¶36-43, GAAP required Defendants to identify, estimate, and

accumulate all contract costs with a high degree of precision before Fluor could recognize any

revenue on each of its fixed-price contracts. Under the “percentage-of-completion” method of

revenue recognition applied by Fluor to its fixed-price contracts during the Class Period, Fluor was

required to prepare accurate quarterly estimates of costs to complete each contract in progress. ¶38.

These quarter-end estimates of “costs-to-complete” dictated how much revenue Fluor was permitted

to recognize on each of its fixed-price contracts. ¶39. GAAP required Fluor to maintain a

sophisticated cost accounting system to accurately track the costs of each of Fluor’s fixed-price

projects. ¶40 (citing ASC 605). Additionally, GAAP required Fluor to accurately account for

change orders and open claims before recognizing revenue on such orders and claims. ¶43. Only

change orders/claims that are approved or whose approval is “probable” under GAAP may be

recognized as revenue. Id. During the Class Period, Defendants falsely stated that their revenue

recognition practices complied with these GAAP provisions such that change order/claim revenue

was not overstated and costs were not understated. The Restatement proves otherwise.

         14.       Statement No. 40. In connection with the filing of each Form 10-K and Form 10-Q

issued during the Class Period, in recognizing revenue for that period, Defendants assured investors

that all currently estimated fixed-price contract costs had been recognized and that only approved or

probable change/order claims were included in revenue:

         The percentage-of-completion method of revenue recognition requires the company
         to prepare estimates of cost to complete for contracts in progress. In making such
         estimates, judgments are required to evaluate contingencies such as potential
         variances in schedule and the cost of materials, labor cost and productivity, the
         impact of change orders, liability claims, contract disputes and achievement of
                                                -7-
Cases\4832-3582-2543.v1-10/29/20
Case 3:18-cv-01338-X Document 130-3 Filed 10/29/20                    Page 10 of 24 PageID 2390



         contractual performance standards. Changes in total estimated contract cost and
         losses, if any, are recognized in the period they are determined. 7

         15.       In truth, the Restatement identifies material weaknesses “due to a failure to timely

identify the out-of-period effects of adjustments related to the forecast, as well as adjustments related

to the estimation of the amount of variable consideration.” 8 These failures, the Restatement

provides, “resulted in incorrect recognition of revenue and projected losses on the [Radford]

project in 2019 and prior.” Moreover, the Restatement explains that the Special Committee

identified “material errors” that “arose from a failure to timely recognize changes in forecasted

project costs and from errors in estimating variable consideration in accounting for the Radford

project. As a result, the errors associated with variable consideration caused [Fluor] to overstate

revenue and the errors associated with forecasted costs caused us to understate cost of revenue

between 2016 and September 30, 2019.”

                   4.        Fluor’s 2016-2019 Annual and Quarterly Financial Results

         16.       Statement No. 46: On February 17, 2017, Fluor released its fiscal year 2016 Form

10-K, which reported total revenue of approximately $19 billion for fiscal year 2016. ¶150. The

Company also reported that it had recorded $61 million in claim revenue as of the end of 2016. Id.

It credited growth in the Government and Power segments as driving revenues and profits. Id.




7
    This statement was repeated in every Form 10-K issued by Fluor during the Class Period in
identical or substantially similar form. See ¶144.
8
    As described in the Restatement, anticipated revenues from change orders, claims, award fees,
incentive fees, and liquidated damages are included in “variable consideration.” Fluor considers
“variable consideration in the development of [its] project forecasts so that [its] forecasted revenue
reflects the amount of consideration [it] expect[s] to be probable of recovering without a future
significant reversal.”

                                                   -8-
Cases\4832-3582-2543.v1-10/29/20
Case 3:18-cv-01338-X Document 130-3 Filed 10/29/20                      Page 11 of 24 PageID 2391



         17.       In truth, as disclosed in the Restatement, total 2016 revenue was just $14.6 billion. 9

The Restatement also revealed that Fluor’s 2016 Form 10-K overstated Government segment

revenue by $13 million. It also establishes that total segment profit was overstated by 12% – $663.3

million as restated versus $744.3 million as reported in the 2016 Form 10-K. It establishes that the

profit misstatement concerned the Government segment for which profit was overstated by 1,975%

as a result of the Radford project – in the 2016 Form 10-K, Fluor disclosed Government segment

profit of $85.1 million, but as evidenced by the Restatement, Government segment profit for fiscal

year 2016 was only $4.1 million. Finally, the Restatement confirms that the “claim revenue” and

total revenue recorded during this period was incorrect due to (i) “errors associated with variable

consideration” that caused Fluor “to overstate revenue” and (ii) “errors associated with forecasted

costs” that caused Fluor “to understate cost of revenue between 2016 and September 30, 2019.”

         18.       The following table graphically depicts the falsity of Statement No. 46 in light of

Fluor’s admissions in the Restatement:

         Metric                    As Reported             As Restated              Percentage
                                                                                 Over/Understated
Government Revenue                 $2,720 million         $2,707 million           0.5% overstated
Total Segment Profit               $744.3 million         $663.3 million           12% overstated
    Government Profit              $85.1 million           $4.1 million           1,975% overstated

         19.       Statement No. 51: On February 20, 2018, Fluor released its Q4 2017 financial

statements and its fiscal year 2017 Form 10-K, which reported total revenue of approximately $19.5

billion for fiscal year 2017. ¶155. The Company also reported that it had recorded $124 million in



9
    Backing out unspecified “discontinued operations,” the Restatement references “as previously
reported” revenue figures that do not match the revenue figures as disclosed in the Class Period
financial statements and referenced in the Complaint. As alleged herein, Fluor’s revenue as
disclosed during the Class Period was materially overstated in each quarterly and annual report
during the Class Period as compared to the restated revenues provided in the Restatement.

                                                    -9-
Cases\4832-3582-2543.v1-10/29/20
Case 3:18-cv-01338-X Document 130-3 Filed 10/29/20                         Page 12 of 24 PageID 2392



claim revenue as of the end of 2017. Id. It credited growth in the Government and Power segments

as driving revenues and profits. Id. The Company also reported pre-tax earnings of $387 million.

         20.       In truth, as disclosed in the Restatement, total 2017 revenue was just $14.8 billion.

The Restatement also revealed that Fluor’s 2017 Form 10-K overstated Government segment

revenue by $19.3 million It also establishes that total segment profit was overstated by 7% – $508

million as restated versus $545 million as reported in the 2017 Form 10-K. It establishes that the

profit misstatement concerned the Government segment for which profit was overstated by more

than 40% as a result of the Radford project – in the 2017 Form 10-K, Fluor disclosed Government

segment profit of $127.9 million, but as evidenced by the Restatement, Government segment profit

for fiscal year 2017 was only $90.6 million. The Restatement reflects a $118 million cumulative

error (amount of total profit overstated through December 31, 2017) on the Radford project. The

Restatement confirms that the “claim revenue” and total revenue recorded during this period was

incorrect due to (i) “errors associated with variable consideration” that caused Fluor “to overstate

revenue” and (ii) “errors associated with forecasted costs” that caused Fluor “to understate cost of

revenue between 2016 and September 30, 2019.” Finally, the Restatement illustrates that pre-tax

earnings were overstated by 11% ($387 million reported as compared to $349 million restated).

         21.       The following table graphically depicts the falsity of Statement No. 51 in light of

Fluor’s admissions in the Restatement:

         Metric                     As Reported                As Restated          Percentage
                                                                                 Over/Understated
Government Revenue                 $3,232.7 million        $3,213.4 million        0.6% overstated
Total Segment Profit                $545 million               $508 million        7% overstated
  Government Profit                $127.9 million              $90.6 million      1,975% overstated
  Pre-Tax Earnings                  $387 million               $349 million        11% overstated




                                                      - 10 -
Cases\4832-3582-2543.v1-10/29/20
Case 3:18-cv-01338-X Document 130-3 Filed 10/29/20                           Page 13 of 24 PageID 2393



         22.       Statement No. 53: On May 3, 2018, Fluor released its Q1 2018 financial statements,

which reported total revenue of approximately $4.8 billion for Q1 2018. ¶157. The Company also

reported that it had recorded $134 million in claim revenue as of the end of Q1 2018. Id. It credited

growth in the Government and Diversified Services segments as driving revenues and profits. Id.

The Company also reported a net loss of $12 million. Id.

         23.       In truth, as disclosed in the Restatement, total Q1 2018 revenue was just $3.5 billion.

The Restatement also revealed that Fluor’s Q1 2018 Form 10-Q overstated Government segment

revenue by $10.1 million. It also establishes that total segment profit was overstated by 28% – $41

million as restated versus $52.3 million as reported in the Q1 2018 Form 10-Q. It establishes that

profit for the Government segment was overstated by 19% as a result of the Radford project – in the

Q1 2018 Form 10-Q, Fluor disclosed Government segment profit of $71.9 million, but as evidenced

by the Restatement, Government segment profit for Q1 2018 was only $60.6 million. The

Restatement reflects a $130 million cumulative error (amount of total profit overstated through

March 31, 2018) on the Radford project. The Restatement confirms that the “claim revenue” and

total revenue recorded during this period was incorrect due to (i) “errors associated with variable

consideration” that caused Fluor “to overstate revenue” and (ii) “errors associated with forecasted

costs” that caused Fluor “to understate cost of revenue between 2016 and September 30, 2019.”

Finally, the Restatement illustrates that the net loss was understated by 42% ($12.1 million loss

reported as compared to $20.8 million loss restated).

         24.       The following table graphically depicts the falsity of Statement No. 53 in light of

Fluor’s admissions in the Restatement:

         Metric                     As Reported                As Restated            Percentage
                                                                                   Over/Understated
Government Revenue                 $1,327.2 million        $1,317.1 million         0.8% overstated
Total Segment Profit                $52.3 million              $41 million           28% overstated

                                                      - 11 -
Cases\4832-3582-2543.v1-10/29/20
Case 3:18-cv-01338-X Document 130-3 Filed 10/29/20                      Page 14 of 24 PageID 2394



         Metric                    As Reported              As Restated             Percentage
                                                                                 Over/Understated
  Government Profit                $71.9 million            $60.6 million          19% overstated
        Net Loss                   $12.1 million            $20.8 million          42% understated

         25.       Statement No. 55: On August 2, 2018, Fluor released its Q2 2018 financial

statements, which reported total revenue of approximately $4.9 billion for Q2 2018. ¶161. The

Company also reported that it had recorded $131 million in claim revenue as of the end of Q2 2018.

Id. It credited growth in the Government, Power, and Diversified Services segments as driving

revenues and profits. Id. The Company also reported net earnings of $115 million. Id.

         26.       In truth, as disclosed in the Restatement, total Q2 2018 revenue was just $3.9 billion.

The Restatement also revealed that Fluor’s Q2 2018 Form 10-Q overstated Government segment

revenue by $9.5 million, Infrastructure & Power segment revenue by $11.3 million, and Energy &

Chemicals segment revenue by $2.1 million. It also establishes that total segment profit was

overstated by 27% – $152.2 million as restated versus $193.8 million as reported in the Q2 2018

Form 10-Q. It establishes that profit for the Government segment was overstated by 23% as a result

of the Radford project – in the Q2 2018 Form 10-Q, Fluor disclosed Government segment profit of

$51.4 million, but as evidenced by the Restatement, Government segment profit for Q2 2018 was

only $41.7 million. The Restatement reflects a $139 million cumulative error (amount of total profit

overstated through June 30, 2018) on the Radford project. It also establishes that profit for the

Infrastructure & Power segment was overstated by 222% – in the Q2 2018 Form 10-Q, Fluor

disclosed Infrastructure & Power segment profit of $16.4 million, but as evidenced by the

Restatement, Infrastructure & Power profit for Q2 2018 was only $5.1 million. It further establishes

that profit for the Energy & Chemicals segment was overstated by 27% – in the Q2 2018 Form 10-Q,

Fluor disclosed Energy & Chemicals segment profit of $97.2 million, but as evidenced by the

Restatement, Energy & Chemicals profit for Q2 2018 was only $76.6 million. The Restatement
                                                   - 12 -
Cases\4832-3582-2543.v1-10/29/20
Case 3:18-cv-01338-X Document 130-3 Filed 10/29/20                         Page 15 of 24 PageID 2395



confirms that the “claim revenue” and total revenue recorded during this period was incorrect due to

(i) “errors associated with variable consideration” that caused Fluor “to overstate revenue” and (ii)

“errors associated with forecasted costs” that caused Fluor “to understate cost of revenue between

2016 and September 30, 2019.” Finally, the Restatement illustrates that net earnings were overstated

by 48% ($114.8 million reported as compared to $77.4 million restated).

         27.       The following table graphically depicts the falsity of Statement No. 55 in light of

Fluor’s admissions in the Restatement:

         Metric                     As Reported                As Restated          Percentage
                                                                                 Over/Understated
Government Revenue                 $863.4 million              $853.9 million     1.1% overstated
   Infrastructure &                $1,339.5 million        $1,328.2 million       0.9% overstated
   Power Revenue
Energy & Chemicals                 $2,014.5 million        $2,012.4 million       0.1% overstated
     Revenue
Total Segment Profit               $193.8 million              $152.2 million      27% overstated
  Government Profit                 $51.4 million              $41.7 million       23% overstated
   Infrastructure &                 $16.4 million               $5.1 million      222% overstated
     Power Profit
Energy & Chemicals                  $97.2 million              $76.6 million       27% overstated
       Profit
     Net Earnings                  $114.8 million              $77.4 million       48% overstated

         28.       Statement No. 58: On November 1, 2018, Fluor released its Q3 2018 financial

statements, which reported total revenue of approximately $4.7 billion for Q3 2018. ¶164. The

Company also reported that it had recorded $156 million in claim revenue as of the end of Q3 2018.

Id. It credited growth in the Government and Power segments as driving revenues and profits. Id.

The Company also reported net earnings of $77 million. Id.

         29.       In truth, as disclosed in the Restatement, total Q3 2018 revenue was $3.8 billion. The

Restatement also revealed that Fluor’s Q3 2018 Form 10-Q overstated Government segment revenue


                                                      - 13 -
Cases\4832-3582-2543.v1-10/29/20
Case 3:18-cv-01338-X Document 130-3 Filed 10/29/20                       Page 16 of 24 PageID 2396



by $11.8 million. It also establishes that profit for the Government segment was overstated by 56%

as a result of the Radford project – in the Q3 2018 Form 10-Q, Fluor disclosed Government segment

profit of $32 million, but as evidenced by the Restatement, Government segment profit for Q3 2018

was only $20.5 million. It reflects a $151 million cumulative error (amount of total profit overstated

through September 30, 2018) on the Radford project. It confirms that the “claim revenue” and total

revenue recorded during this period was incorrect due to (i) “errors associated with variable

consideration” that caused Fluor “to overstate revenue” and (ii) “errors associated with forecasted

costs” that caused Fluor “to understate cost of revenue between 2016 and September 30, 2019.”

Finally, the Restatement illustrates that net earnings were overstated by 4.4% ($77.3 million reported

as compared to $74.1 million restated).

         30.       The following table graphically depicts the falsity of Statement No. 57 in light of

Fluor’s admissions in the Restatement:

         Metric                    As Reported               As Restated          Percentage
                                                                               Over/Understated
Government Revenue                 $780.9 million            $769.1 million     1.5% overstated
  Government Profit                 $32 million              $20.5 million       56% overstated
     Net Earnings                  $77.3 million             $74.1 million      4.4% understated

         31.       Statement No. 59: On February 21, 2019, Fluor released its fiscal year 2018 Form

10-K, which reported total revenue of approximately $19.2 billion for fiscal year 2018. ¶165. The

Company also reported that it had recorded $166 million in claim revenue as of the end of 2018. Id.

It credited growth in the Government segment as driving revenues and profits, and stated that

revenue in the Power and Diversified Services segments was flat. Id. The Company also reported

pre-tax earnings of $482 million. Id. Finally, the Company reported total assets in the Government

segment of $823 million. Id.



                                                    - 14 -
Cases\4832-3582-2543.v1-10/29/20
Case 3:18-cv-01338-X Document 130-3 Filed 10/29/20                       Page 17 of 24 PageID 2397



         32.       In truth, as disclosed in the Restatement, total 2018 revenue was just $15.2 billion.

The Restatement also revealed that Fluor’s 2018 Form 10-K overstated Government segment

revenue by $47.4 million and Infrastructure & Power segment revenue by $14.1 million. It also

establishes that total segment profit was overstated by 13% – $532.1 million as restated versus

$601.8 million as reported in the 2018 Form 10-K. It establishes that profit for the Government

segment was overstated by 45% as a result of the Radford project – in the 2018 Form 10-K, Fluor

disclosed Government segment profit of $178.6 million, but as evidenced by the Restatement,

Government segment profit for 2018 was only $123 million. It reflects a $174 million cumulative

error (amount of total profit overstated thorough December 31, 2018) on the Radford project. It also

establishes that profit for the Infrastructure & Power segment was overstated by 100% – in the 2018

Form 10-K, Fluor disclosed Mining, Industrial, Infrastructure & Power segment loss of $13.6

million, but as evidenced by the Restatement, Mining, Industrial, Infrastructure & Power loss for

2018 was actually $27.7 million. It confirms that the “claim revenue” and total revenue recorded

during this period was incorrect due to (i) “errors associated with variable consideration” that caused

Fluor “to overstate revenue” and (ii) “errors associated with forecasted costs” that caused Fluor “to

understate cost of revenue between 2016 and September 30, 2019.” The Restatement also reveals

that total assets in the Government segment were overstated by 3% ($822.7 million reported as

compared to $796.3 million restated). Finally, the Restatement illustrates that net earnings were

overstated by 17% ($482 million reported as compared to $412 million restated).

         33.       The following table graphically depicts the falsity of Statement No. 59 in light of

Fluor’s admissions in the Restatement:

         Metric                     As Reported                As Restated         Percentage
                                                                                Over/Understated
Government Revenue                 $3,772.0 million        $3,724.6 million      1.3% overstated
   Infrastructure &                $5,186.1 million        $5,172.0 million      0.3% overstated

                                                      - 15 -
Cases\4832-3582-2543.v1-10/29/20
Case 3:18-cv-01338-X Document 130-3 Filed 10/29/20                       Page 18 of 24 PageID 2398



         Metric                    As Reported               As Restated            Percentage
                                                                                 Over/Understated
    Power Revenue
Total Segment Profit               $601.8 million            $532.1 million        13% overstated
  Government Profit                $178.6 million            $123 million          45% overstated
   Infrastructure &                $27.7 million             $13.6 million         100% overstated
     Power Profit
 Government Assets                 $822.7 million            $796.3 million         3% overstated
     Net Earnings                  $482 million              $412 million          17% overstated

         34.       Statement No. 62: On May 2, 2019, Fluor released its Q1 2019 financial statements,

which reported total revenue of approximately $4.2 billion for Q1 2019. ¶168. The Company also

reported that it had recorded $175 million in claim revenue as of the end of Q1 2019. Id. It credited

growth in the Power segment as driving revenues and profits and offsetting losses in other segments.

Id. The Company also reported a net loss of $58 million. Id.

         35.       In truth, as disclosed in the Restatement, total Q1 2019 revenue was just $3.4 billion.

The Restatement also revealed that Fluor’s Q1 2019 Form 10-Q overstated Government segment

revenue by $9.5 million and Energy & Chemicals segment revenue by $2 million. It establishes that

profit for the Government segment was overstated by 35% as a result of the Radford project – in the

Q1 2019 Form 10-Q, Fluor disclosed Government segment profit of $16.6 million, but as evidenced

by the Restatement, Government segment profit for Q1 2019 was only $12.3 million. It also reflects

a $178 million cumulative error (amount of total profit overstated through March 31, 2019) on the

Radford project. The Restatement also establishes that profit for the Energy & Chemicals segment

was overstated by 59% – in the Q1 2019 Form 10-Q, Fluor disclosed Energy & Chemicals segment

profit of $19.4 million, but as evidenced by the Restatement, Energy & Chemicals segment profit for

Q1 2019 was only $12.2 million. It confirms that the “claim revenue” and total revenue recorded

during this period was incorrect due to (i) “errors associated with variable consideration” that caused

                                                    - 16 -
Cases\4832-3582-2543.v1-10/29/20
Case 3:18-cv-01338-X Document 130-3 Filed 10/29/20                         Page 19 of 24 PageID 2399



Fluor “to overstate revenue” and (ii) “errors associated with forecasted costs” that caused Fluor “to

understate cost of revenue between 2016 and September 30, 2019.” Finally, the Restatement

illustrates that net loss was understated by 15% ($58.4 million loss reported as compared to $68.9

million loss restated).

         36.       The following table graphically depicts the falsity of Statement No. 62 in light of

Fluor’s admissions in the Restatement:

         Metric                     As Reported                As Restated          Percentage
                                                                                 Over/Understated
Government Revenue                 $784.7 million              $775.2 million     1.2% overstated
Energy & Chemicals                 $1,476.6 million        $1,474.6 million       0.1% overstated
     Revenue
  Government Profit                 $16.6 million              $12.3 million       35% overstated
Energy & Chemicals                  $19.4 million              $12.2 million       59% overstated
       Profit
        Net Loss                    $58.4 million              $68.9 million      15% understated

         B.        The Restatement Further Supports a Strong Inference of Defendants’
                   Scienter

         37.       As disclosed in the Restatement, the Company’s Special Committee reported that

“prior business line management applied inappropriate pressure to project personnel” to override

project level controls, and that defendant Seaton’s “management style may have fostered an

environment that could have contributed to this conduct.” Moreover, the Restatement “identified

instances where individuals made inappropriate adjustments to project estimates and reserves” in

what Fluor now describes as “immaterial amounts.” Further, the Restatement revealed that former

“leaders of our Energy & Chemicals segment caused pressure to be applied on the individuals

charged with accounting and finance responsibilities in a manner intended to present overly

optimistic forecasts across certain Energy & Chemicals projects. This resulted in a material



                                                      - 17 -
Cases\4832-3582-2543.v1-10/29/20
Case 3:18-cv-01338-X Document 130-3 Filed 10/29/20                      Page 20 of 24 PageID 2400



weakness in the Energy & Chemicals segment associated with its non-compliance with Fluor’s

policies and procedures designed to promote a commitment to ethical practices.”

         38.       Further, the Restatement is an admission that the financial results reported during the

Class Period were incorrect based on information available to Defendants at the time the results were

originally reported. That is why the SEC often uses restatements to demonstrate that persons

responsible for the improper accounting acted with scienter:

         [T]he Commission often seeks to enter into evidence restated financial statements,
         and the documentation behind those restatements, in its securities fraud
         enforcement actions in order, inter alia, to prove the falsity and materiality of the
         original financial statements [and] to demonstrate that persons responsible for the
         original misstatements acted with scienter . . . . 10

         39.       Additionally, from a GAAP and SEC accounting perspective, the Restatement

contains the following indicators of Defendants’ scienter:

                   (a)       The type of restatement (misuse of available facts). The accounting errors

identified in the Restatement are not the result of simple mathematical errors or honest

misapplication of GAAP accounting standards. For example, Fluor’s numerous revenue restatement

adjustments were the result of overstating revenue on unpriced changes orders, incentive fees, and

contractual disputes and claims despite the fact that it was not probable such amounts would ever be

collected by the Company. Likewise, Fluor’s numerous project cost restatement adjustments were

the result of failing to timely recognize changes in forecasted project costs. In both instances, the

information to determine the correct amount of revenue and costs was contemporaneously available

to Defendants but, due to “material errors” that “arose from a failure to timely recognize changes in

forecasted project costs and from errors in estimating variable consideration in accounting for the

Radford project,” the revenue and costs were not properly recognized. The accounting rules, as

described herein, state that a restatement is not required, or even allowed, if the facts and

10
     See https://www.sec.gov/litigation/briefs/sunbeam.htm.

                                                    - 18 -
Cases\4832-3582-2543.v1-10/29/20
Case 3:18-cv-01338-X Document 130-3 Filed 10/29/20                    Page 21 of 24 PageID 2401



circumstances giving rise to a restatement were not available at the time the original accounting

entries were made. Thus, that the Restatement was even made establishes that Defendants possessed

the facts to have properly reported in the first place.

                   (b)       The duration over which the improper accounting was perpetrated. As

detailed herein, the Restatement does not hinge on a good faith accounting mistake or oversight

during a single quarter or even a single year. Fluor restated its previously issued financial statements

over an effective four-year period, spanning for three fiscal years – 2016, 2017, and 2018 – and

every quarterly period in fiscal years 2018 and 2019. The nature of the accounting errors at issue,

overstating revenue and understating costs on fixed-price projects for years, caused the cumulative

magnitude of the accounting errors to increase each quarter, thus becoming more apparent to

Defendants over time. For example, by Q1 2019, Defendants were confronted with numerous red

flags indicating that the total project revenue on the Radford project had been overstated by $90

million to date and total project profit had been overstated by more than $178 million to date.

                   (c)       The magnitude or size of the restatement.      As described herein, the

Restatement was clearly material. The Company was forced to record more than $230 million in

restatement adjustments related to overstated revenue and understated costs on the Radford project

and other fixed-price projects. In 2016 alone, Fluor was forced to restate more than $80 million in

Government segment profit related to overstated revenue and understated costs. To put this amount

in context, Fluor’s originally reported Government segment profit in 2016 was overstated by 1,975%

after taking into account the Restatement adjustments. In numerous other periods, as detailed above,

the restatement adjustments revealed that Fluor’s originally issued financial results overstated

segment profits by between 19% and 222%.




                                                  - 19 -
Cases\4832-3582-2543.v1-10/29/20
Case 3:18-cv-01338-X Document 130-3 Filed 10/29/20                    Page 22 of 24 PageID 2402



II.      THE DOJ INVESTIGATION FURTHER SUPPORTS A STRONG
         INFERENCE OF SCIENTER

         40.       On May 8, 2020, Fluor filed a Form 8-K to disclose that, in addition to the SEC

investigation (see ¶¶212-213), the U.S. Department of Justice (“DOJ”) had opened a criminal

investigation into the Company’s prior financial reporting, governance matters, and the charges on

fixed-price projects that the Company recorded in Q2 2019:

                 On February 18, 2020, Fluor Corporation (the “Corporation”) announced that
         the Securities and Exchange Commission (“SEC”) is conducting an investigation and
         has requested documents and information related to projects for which the
         Corporation recorded charges in the second quarter of 2019. On April 30, 2020, the
         Corporation received a subpoena from the U.S. Department of Justice (“DOJ”)
         seeking documents and information related to the second quarter 2019 charges;
         certain of the projects associated with those charges; and certain project accounting,
         financial reporting and governance matters. The Corporation is coordinating its
         response to the SEC and DOJ and cooperating in providing the requested documents
         and information. As previously disclosed, a special committee of the Board of
         Directors is independently conducting a review of the Corporation’s prior period
         reporting and related control environment, which is ongoing.

         41.       As of the date of this supplement, the SEC and DOJ investigations into these issues

are still ongoing. Both support a strong inference of Defendants’ scienter – one that will only grow

as the investigations unfold and additional evidence and factual findings become available.

DATED: October 29, 2020                        KENDALL LAW GROUP, PLLC
                                               JOE KENDALL (Texas Bar No. 11260700)


                                                                   /s/ Joe Kendall
                                                                  JOE KENDALL

                                               3811 Turtle Creek Blvd., Suite 1450
                                               Dallas, TX 75219
                                               Telephone: 214/744-3000
                                               214/744-3015 (fax)
                                               jkendall@kendalllawgroup.com

                                               Local Counsel for Wayne County Employees’
                                               Retirement System



                                                  - 20 -
Cases\4832-3582-2543.v1-10/29/20
Case 3:18-cv-01338-X Document 130-3 Filed 10/29/20      Page 23 of 24 PageID 2403




                                   ROBBINS GELLER RUDMAN
                                      & DOWD LLP
                                   DARRYL J. ALVARADO
                                   KEVIN S. SCIARANI
                                   J. MARCO JANOSKI GRAY
                                   655 West Broadway, Suite 1900
                                   San Diego, CA 92101
                                   Telephone: 619/231-1058
                                   619/231-7423 (fax)
                                   dalvarado@rgrdlaw.com
                                   ksciarani@rgrdlaw.com
                                   mjanoski@rgrdlaw.com
                                   POMERANTZ LLP
                                   JEREMY A. LIEBERMAN
                                   MATTHEW L. TUCCILLO
                                   J. ALEXANDER HOOD II
                                   JENNIFER BANNER SOBERS
                                   600 Third Avenue, 20th Floor
                                   New York, NY 10016
                                   Telephone: 212/661-1100
                                   212/661-8665 (fax)
                                   jalieberman@pomlaw.com
                                   mltuccillo@pomlaw.com
                                   ahood@pomlaw.com
                                   jsobers@pomlaw.com

                                   POMERANTZ LLP
                                   PATRICK V. DAHLSTROM
                                   Ten South LaSalle Street, Suite 3505
                                   Chicago, IL 60603
                                   Telephone: 312/377-1181
                                   312/377-1184 (fax)
                                   pdahlstrom@pomlaw.com

                                   Lead Counsel for Lead Plaintiffs

                                   VANOVERBEKE, MICHAUD & TIMMONY, P.C.
                                   THOMAS C. MICHAUD
                                   79 Alfred Street
                                   Detroit, MI 48201
                                   Telephone: 313/578-1200
                                   313/578-1201 (fax)
                                   tmichaud@vmtlaw.com

                                   Additional Counsel for Wayne County Employees’
                                   Retirement System

                                     - 21 -
Cases\4832-3582-2543.v1-10/29/20
Case 3:18-cv-01338-X Document 130-3 Filed 10/29/20      Page 24 of 24 PageID 2404




                                   THE BRISCOE LAW FIRM, PLLC
                                   WILLIE C. BRISCOE (Texas Bar No. 24001788)
                                   3131 McKinney Avenue, Suite 600
                                   Dallas, TX 75204
                                   Telephone: 214/643-6011
                                   281/254-7789 (fax)
                                   wbriscoe@thebriscoelawfirm.com

                                   Local Counsel for the Town of Fairfield Employees’
                                   Retirement Plan and the Town of Fairfield Police and
                                   Firemen’s Retirement Plan




                                     - 22 -
Cases\4832-3582-2543.v1-10/29/20
